Citation Nr: 1743794	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to February 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO denied the Veteran's claim of entitlement to service connection for depression.  Later that month, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009. 

In July 2012, the Board remanded the claim on appeal to afford the Veteran a Board hearing, as requested.  In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

In November 2013, August 2014, December 2015, and September 2016, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development of the evidence.  In connection with each remand, after accomplishing further action, the AOJ issued supplemental SOCs (SSOCs) reflecting the continued denial of the claim-most recently, in March 2017.

As regards to the characterization of the claim on appeal, as noted previously, with respect to the Veteran's mental health, the record reflects an actual diagnosis of depression.  However, the Board notes that he screened positive for PTSD, and has claimed service connection for PTSD.  See March 2012 VA treatment note.  Thus, the Board has expanded the claim on appeal, as reflected on the title page, to encompass any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

While the Veteran previously had a paper claims file, this  appeal is now being processed primarily utilizing the Veterans Benefit Management System (VBMS), a paperless, electronic claims processing system.  In addition to the VBMS file, the Veteran also has a paperless, electronic Virtual VA file.  The documents contained therein are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The weight of the competent, probative evidence establishes that the Veteran does not meet, and has not met, the diagnostic criteria for PTSD.

3.  The weight of the competent, probative evidence establishes that no diagnosed acquired psychiatric disorder for which compensation is payable had its onset during service, or is otherwise medically related to an in-service injury, disease or event.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include depression and  PTSD, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a December 2008 post-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  In February 2009, the AOJ readjudicated the claim in an SOC.  As such, the Veteran is not prejudiced by the timing of the notice.  See Mayfield v Nicholson, 20 Vet App 537, 543 (2006), see also Prickett v Nicholson 20 Vet App 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), VA treatment records, private treatment records, and VA examination reports.  Also of record is the transcript of the Veteran's Board hearing, along with various written statements by the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action on the claim, prior to appellate consideration, is required.

As noted, the Veteran had an opportunity to orally advance his contentions during a July 2013 Board hearing.  During the hearing, the undersigned identified the claim on appeal, and information was elicited regarding the nature and onset of the Veteran's symptoms, current disability and treatment, as well as the basis for Veteran's belief that service connection is warranted..  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  After the hearing, further development of the claim was ordered (on multiple occasions), and, as a result, additional evidence was added to the record.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As indicated above, most recently, in September 2016, the Board remanded the claim on appeal for additional development, and the record reflects compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  The Board instructed the AOJ to send the Veteran a letter requesting sufficient information to obtain any additional evidence, associate additional VA treatment records, and schedule the Veteran for a new VA psychiatric examination to determine the nature and etiology of the Veteran's acquired psychiatric disability.  The AOJ complied with the remand instructions, and readjudicated the claim in a March 2017 SSOC. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has manifested the claimed disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran contends that he has PTSD due to events during his military service. Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125  (a); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor. See 38 C.F.R. §§ 3.304 (f), 4.125. 

 Diagnoses of PTSD must be made in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM). 38 C.F.R. § 4.125 . The Board notes that the Fifth Edition of the DSM (DSM-5) recently replaced the Fourth Edition (DSM-IV). Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5. The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

STRs include  a May 1984 enlistment report of medical examination with normal psychiatric evaluation and a report of medical history with no complaints of any psychiatric symptoms.  Likewise, a November 1987 separation report of medical examination indicates a normal psychiatric examination, and the Veteran denied any symptoms of psychiatric problems in a report of medical history.

Post service, VA treatment records dated in December 2003 indicate that the Veteran first started drinking at the age of 15, and that it became problematic when he was 16 years old.  He also reported that he began using crack cocaine in 1990. 

VA treatment records dated in May 2006, June 2007, March 2012, March 2013, February 2014, and August 2015 reflect negative screenings for depression.  In December 2007, the Veteran reported that he had been depressed for three years, ever since he stopped drinking and using illegal drugs.  He denied prior treatment for depression or other mental health issues.  He shared that during active duty a friend's wife committed suicide and that his friend stayed with him during that time.  He stated that he made use of alcoholic anonymous (AA) and narcotics anonymous (NA) tools to aid in dealing with his depression.  He also reported two previous inpatient treatments for alcohol and cocaine addiction, and unsuccessful outpatient counseling for addiction.  He stated that he had been sober for three years and attended weekly AA/NA meetings.  He was diagnosed with mild recurrent major depressive disorder (MDD), cocaine dependence with sustained full remission, and alcohol dependence with sustained full remission.  From January 2008 to November 2008, VA treatment records reflect diagnoses of mild recurrent MDD, cocaine dependence with sustained full remission, and alcohol dependence with sustained full remission; the Veteran was on medication for his depression.  

In May 2006 and December 2007, the Veteran had negative screenings for PTSD, but in March 2012, he had a positive screening for PTSD.  However, March 2012 treatment records document no anxiety, depression, difficulty eating, or suicidal and homicidal ideation.  In February 2014, August 2015, and August 2016 the Veteran denied depression, anxiety, and disorder of thought or mood.  

An October 2014 VA examination report reflects no mental disorder diagnoses, to include PTSD.  The examiner noted that the Veteran's treatment records revealed diagnoses of alcohol use disorder and cocaine use disorder in 2003.  The Veteran stated that this started around 1986.  He reported that he currently did not use alcohol, and had been sober from drugs and alcohol since 2004.  The VA examiner opined that the Veteran was not suffering from an acquired psychiatric condition.  Moreover, the examiner noted that the Veteran endorsed any and all psychiatric symptoms queried; which lead the examiner "to believe that [the Veteran was] not a reliable reporter and was engaging in benefit seeking behavior."  The examiner noted that the Veteran showed a history for treatment of depression following his successful abstinence from alcohol and cocaine in 2007, and that he had a history of alcohol and cocaine use disorder, but had been sober since 2004.  The Veteran alleged that he was traumatized by the knowledge of the suicide of his supervising sergeant's spouse with whom he was acquainted.  Nevertheless, the examiner found that this event and the circumstances surrounding it were not adequate for a diagnosis of PTSD, and that it was more likely than not that the positive PTSD screening was due to the Veteran exaggerating the significance of the event.  In addition, the VA examiner opined that the Veteran's history of alcohol and cocaine use disorder was not caused by or related to his military service.

February and March 2016 private treatment records from Dr. S.S., a psychiatrist, document an in-service event where the wife of a close friend committed suicide, which caused recurrent distressing dreams of the event, hypervigilance, and recurring intrusive recollections of the event.  Dr. S.S. diagnosed the Veteran with generalized anxiety disorder; recurrent mild MDD; and alcohol and cocaine dependence in remission.

A February 2017 VA examination report reflects a thorough review of the Veteran's claims file and an in-person interview with the Veteran.  The examiner found that the Veteran did not meet the criteria for PTSD.  Specifically, she found that he did not meet criterion "A" because the Veteran did not exhibit signs of distress when recounting the event and spoke very calmly about his friend's wife's suicide; his affect was incongruent with his reported level of distress.  Further, while he endorsed other symptoms of PTSD, he was very vague and had difficulty elaborating when asked to be more specific about his experience.  Moreover, she noted that the Veteran's private psychiatrist diagnosed generalized anxiety disorder in February 2016, but that in later reports Dr. S.S. documented that he did not experience significant anxiety.  The examiner noted that the Veteran did not endorse anxiety during his examination.  Thus, the examiner found that he did not meet the criteria for generalized anxiety disorder.

The examiner diagnosed unspecified depressive disorder, cocaine use disorder in fully sustained remission, and alcohol use disorder in fully sustained remission.  She stated that, while the Veteran endorsed some vague symptoms of depression, he did not meet the DSM-5 criteria for depression, but met the criteria for unspecified depressive disorder.  However, she opined that the Veteran's unspecified depressive disorder was less likely than not due to or a result of military service, and more likely than not related to his "current psychological stressors and his feelings of loneliness."  She noted that the Veteran's symptoms of depression had not been continuous since leaving service, specifically that he had years of not experiencing or reporting depression when screened by VA, and that VA treatment records indicated the Veteran screened negative for depression on an annual basis from 2003 until 2006.  She also noted that the Veteran filed his claim for depression in December 2007 and presented for mental health services that same month.  Further, the examiner observed that the Veteran had a few sessions for depression, but stopped engaging in mental health treatment in November 2008.  Since then, treatment records indicated that the Veteran screened negative for depression on an annual basis from 2009 to 2015, and that he endorsed mild symptoms of depression in 2016. 

The examiner also noted that the Veteran reported that he first started consuming alcohol at the age of 15, and denied excessive alcohol consumption prior to the military.  However, the examiner noted that his medical records reflected that he started drinking excessively prior to joining the military, and that he started using drugs in his 30s after the military.  Further, the examiner also noted the Veteran's inconsistent statements concerning the timeline for when he started drinking and using drugs, noting that he reported that he started drinking both prior to and during the military, and that he started using drugs both during and after the military.  Nevertheless, the VA examiner opined that the Veteran's unspecified depressive disorder was less likely than not caused by his alcohol abuse and cocaine abuse disorder.  The examiner noted that this was due to the fact that it had been many years since the Veteran had abused alcohol or cocaine, and had many years of not experiencing depressive symptoms while still drinking.   

Considering the  medical and lay evidence of record cited above in light of the governing legal authority, the Board  finds that service connection for an acquired psychiatric disorder, to include depression and PTSD, is not warranted.

First addressing the question of whether the Veteran has a current diagnosis of claimed  PTSD, the Board acknowledges a  March 2012 positive PTSD screening; however, neither VA nor private medical  records reflect a confirmed diagnosis of PTSD.  Rather, treatment records reflect diagnoses of MDD, unspecified depressive disorder, generalized anxiety disorder, and alcohol and cocaine dependence now in full remission.  In addition, the February 2017 VA examiner noted the March 2012 positive screening for PTSD but confirmed that the Veteran does not meet the criteria for PTSD.  Specifically, the examiner found that the Veteran did not meet criterion "A" because he did not exhibit signs of distress when recounting the in-service event and spoke very calmly about his friend's wife's suicide.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1131.  The requirement of a current disability is satisfied when the claimant has the claimed disability shortly prior to or at the time a claim for VA disability compensation is filed or during the pendency of that claim   See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The above discussion  reflects that, with respect to claimed PTSD,  fundamentally, there is no competent, probative  evidence in this case to support a finding that the Veteran meets, or at some point pertinent to the current claim, has met, the diagnostic criteria for PTSD; rather, the weight of the competent medical evidence preponderates against such a finding.   Accordingly,  there can be no valid claim for service connection for such a disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As for other acquired psychiatric diagnoses of record, the February 2017 VA examiner noted Dr. S.S.'s diagnoses of MDD and generalized anxiety disorder, but found that the Veteran's current symptoms did not meet the DSM-5 criteria for MDD or generalized anxiety disorder.  As it pertains to MDD, the VA examiner referenced the Veteran's VA treatment records from 2003 to the present, noting the Veteran's continuous denials of depressive symptoms, as well as his yearly negative depression screenings.  Further, the examiner noted that while Dr. S.S. diagnosed generalized anxiety disorder, later records revealed that the Veteran did not experience significant anxiety.  In addition, the Veteran denied any anxiety during his February 2017 VA examination.  Instead, the VA examiner found that, based on the in-person interview and the Veteran's claims file, his symptoms met the criteria for unspecified depressive disorder. 

 Here, the Board finds that the February 2017 VA examiner's opinion that the Veteran has unspecified depressive disorder is more probative than Dr. S.S.'s diagnoses of generalized anxiety disorder and MDD, as it was  based on a full review of the claims file, and an in-person interview, and the examiner provided a full rationale for the opinion  expressed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007).   Moreover,  the weight of the competent, probative evidence indicates that the disability did not have its onset during, and is not otherwise medically-related to service.

As noted, STRs document no complaint, finding, or diagnosis of  a psychiatric nature.  To  the extent that, in connection with the current claim, the Veteran is attempting to assert that he has had continuous depressive symptoms or depression since service-a matter that he can competently assert (see, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002))-the credibility of any such assertions are undermined by the fact that the medical treatment records continuously record no depressive symptoms or diagnosis of depression or other mental health issues until December 2007, the same month that the Veteran filed for his claim for service connection for an acquired psychiatric disorder.  As such, his assertions are simply not deemed credible.  See, e.g., Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Notably, in the only opinion of record that addresses whether the Veteran's depressive disorder is medically related to an in-service injury, disease, or event-that rendered by the February 2017 VA examiner-the examiner considered the Veteran's assertions, but still rendered an opinion that weighs against the claim.  In this regard, the e VA examiner concluded that it was more likely than not that his unspecified depressive disorder related to his "current psychological stressors and his feelings of loneliness" because he had many years of not experiencing or reporting depression, and his statements of symptoms of depression were inconsistent with his medical records.  In addition, while VA treatment records in December 2007 reflect that the Veteran had been depressed for three years since he stopped drinking and using drugs, the February 2017 VA examiner opined that the Veteran's unspecified depressive disorder was not due to his alcohol and cocaine dependence because it had been many years since the Veteran had abused alcohol or cocaine, and he had many years of not experiencing depressive symptoms while abusing drugs and alcohol.  The Board acknowledges Dr. S.S.'s statements that the Veteran's in-service stressors caused recurrent distressing dreams of the event, hypervigilance, and recurring intrusive recollections of the event.  However, treatment records dated in March 2012 reflect no anxiety, depression, difficulty eating, or suicidal and homicidal ideation; and those dated in February 2014, August 2015, and August 2016 document no depression, anxiety, and disorder of thought or mood.  

Significantly, moreover, the Veteran simply is not competent to establish either a psychiatric diagnosis or the medical etiology of such a diagnosis on the basis of his own lay assertions.  Such complex medical questions are beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-09; Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   As the Veteran is not shown to have the training and expertise to competently opine as to his own psychiatric diagnosis or the etiology of such diagnosis, his lay assertions in this regard have no probative value.

As a final point, the Board notes that with respect to the Veteran's diagnoses of alcohol and cocaine dependence, such conditions are currently in full remission.  However, to the extent that the Veteran may have experienced alcohol and cocaine dependence at some point pertinent to the current claim on appeal, , the Board notes that a primary substance abuse disorder is considered misconduct and cannot be claimed as a disability for VA compensation purposes.  See 38 U.S.C.A. § 1131.  Moreover, the Veteran is not service-connected for any additional disability to warrant consideration of any substance abuse diagnosis as a secondary disability.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); see also Allen, 237 F.3d 1368.  Thus, any alcohol dependence or similar substance abuse diagnosis as a secondary disability is not for  consideration in this appeal.  

For all the foregoing reasons, the claim on appeal must be denied.  In reaching the  conclusion to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include depression and PTSD, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


